Citation Nr: 1714880	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  06-33 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension including as secondary to service-connected disability.  

2.  Entitlement to compensation under the provisions of U.S.C.A. § 1151 for hypertension.
      
3.  Entitlement to service connection for a heart disability claimed as a fast heart.

4.  Entitlement to service connection for hyperthyroidism including as secondary to service-connected disability.

5.  Entitlement to compensation under the provisions of U.S.C.A. § 1151 for hyperthyroidism.

6.  Entitlement to service connection for a disability manifested by chronic pain and insomnia including as secondary to service-connected disability.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran appealed, and in August 2008, the Board denied the claims.

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In November 2009, the Court issued an Order and a Memorandum Decision that vacated the Board's August 2008 decision.  In July 2010, and September 2014, the Board remanded the claims for additional development.  

In an April 2015 decision, the Board denied the issue of service connection for an acquired psychiatric disorder, and remanded the remaining issues to the Agency of Original Jurisdiction (AOJ) for development.  The Board specifically ordered that the AOJ address the claims of hypertension and hyperthyroidism under 38 U.S.C.A. § 1151, noting that these were inextricably intertwined with the claims for service connection on appeal.  The claims have been returned to the Board.

The issue of service connection for a disability manifested by chronic pain and insomnia is addressed in this decision, whereas the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

  

FINDING OF FACT

A disability manifested by chronic pain and insomnia did not manifest during service or within the first post service year, is not attributable to service and is unrelated (causation or aggravation) to a service-connected disease or injury.  


CONCLUSION OF LAW

A disability manifested by chronic pain and insomnia was not incurred in or aggravated by service, is not proximately due to or a result of or aggravated by a service-connected disease or injury and there is no arthritis associated with this condition that may be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

      I.  VA's Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In April 2005 prior to the December 2005 rating decision, the RO notified the Veteran of the evidence needed to substantiate claims for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  To whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as effective date, as the preponderance of the evidence is against the claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The RO associated the Veteran's service treatment records (STRs) with the claims file.  In addition, the RO associated the Veteran's VA treatment records with the claims file.  Non-VA records identified by the Veteran have also been sought and, to the extent possible, obtained.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159 (c)(4).  Examinations were conducted in July 2016.  The examination reports in combination are adequate because the examiners considered and addressed the Veteran's documented contentions, and conducted thorough reviews of the medical records.  Based on the foregoing, the Board finds the VA medical opinions to be a thorough, complete, and sufficient basis upon which to reach a decision on the Veteran's service connection claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

      II.  Service Connection Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities (including arthritis) are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307 (a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310 (a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

During the pendency of the claims for secondary service connection, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

38 U.S.C.A. § 1154 (b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  Inasmuch as the Veteran has not asserted that combat service caused the disabilities on appeal, 38 U.S.C.A. § 1154 (b) does not apply here. 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.FR 3.303(a); Jandreau V. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F.
3d 1331 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

      
      
      
      III.  Analysis

Service treatment records do not show a disorder manifested by chronic pain and insomnia.  The Board remanded this claim for an etiological opinion in 2015 after finding that the Veteran had been diagnosed with disorders that include insomnia and chronic pain.  See e.g., Department of Corrections reports, dated in 1997, 1999, 2003, 2006.  However, for the following reasons, the Board finds that the preponderance of the evidence is against the claim.  

VA examinations were conducted in July 2016 by examiners who reviewed the claims folder and essentially found no current disability of insomnia and or chronic pain that could be related to service.  Examination for non-degenerative arthritis noted the Veteran's diagnosis of chronic pain and explained it was made post military.  The examiner observed that the diagnosis of chronic pain is in reference to low back pain (unrelated to service), post discharge from the military, while incarcerated and not during military service.  She observed that the Veteran denied a condition of non-degenerative arthritis.  

July 2016 mental health examination included a diagnosis of no mental health disorders.  The examining psychologist observed that the Veteran's current sleep difficulty is related to current problems and circumstances and not anything from his military service.  Although the examiner notes that some current sleep disruption may in part be due to current issues to include unmedicated hyperthyroidism, the examiner emphasized that the Veteran did not meet the criteria for a sleep disorder such as insomnia.  The examiner also noted that the service-connected hepatitis B or acne vulgaris did not cause, result in or aggravate insomnia.  It was noted that this was not relevant because the Veteran did not have insomnia.  

An additional July 2016 medical opinion on this claim was rendered by the VA examiner who conducted the arthritis examination.  The examiner opined that arthritis was less likely than not (less than 50% probability) incurred in or caused by service.  The examiner stated that her opinion was based on thorough review of history, physical exam, tests and medical literature.  The Veteran was diagnosed with chronic pain related to his non-service connected low back during incarceration post military discharge.  Service treatment records are silent for an evaluation, diagnostic or radiographic imaging, diagnosis or treatment for a chronic pain condition.  For the same reasons, the examiner also found it less likely than not that a chronic pain disorder was caused by, or aggravated by either of the Veteran's service-connected disabilities.  She observed that a chronic pain disorder was not proximately due to or the result of the Veteran's service connected conditions.  She stated that there is no medical literature to correlate acne with chronic pain.  She also stated that exposure to hepatitis B resulting in acute hepatitis is unrelated to chronic pain - chronic pain is not related to acute viral hepatitis B in any way.  She noted that there is no medical literature to correlate hepatitis B exposure with chronic pain.  She explained that there is no substantial medical or clinical evidence to support the Veteran's claim that a chronic pain condition is caused by, or aggravated by, hepatitis B.  She noted medical literature explaining the way pain is transmitted in the body for support of her conclusion.  

The preponderance of the evidence indicates that a disorder manifested by insomnia and chronic pain was not incurred during service, within a year of the Veteran's 1979 discharge from service or is otherwise related to service.  Indeed, the earliest post-service documentation of the disorder is approximately 20 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  The medical opinion evidence is wholly against the claim.  Post service complaints are documented in the record from 1997 and thus do not show chronic disability until many years following service.  Moreover, as to chronic disease, arthritis is not noted to be a manifestation of this disability.  

As these 2016 medical opinions are based on the evidence of record, and are explained, the Board finds the reports and opinions of substantial probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

These opinions are of more probative value than the lay statements in determining whether there is a nexus between a disorder manifested by insomnia and chronic pain present and service or service-connected disability.  This does not mean that the Board does not consider and weigh the lay assertions.  To the contrary, the Board has weighed them.  However, on the issue of chronic disease in service or within the initial post service year, or whether a current disability is otherwise related to service, the medical opinion evidence is more probative because it is rendered by a neutral medical professional who considered the reported history.  And this evidence preponderates against the notion that a disorder manifested by insomnia and chronic pain was incurred in service, or that such a disability developed within one year of separation from service or is otherwise related to service.  

Indeed, the medical evidence demonstrates an absence of documented disability for many years following service as well as medical opinion evidence that is wholly against the claims.  As this evidence is more credible than the lay assertions, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In weighing the evidence, the Board finds that the medical evidence of record, and the lack of competent support for the Veteran's theory, preponderates against the claim.  See Gilbert, supra. 

There is also no reliable evidence linking a disorder manifested by insomnia and chronic pain to a service-connected disease or injury, to include hepatitis B or acne vulgaris.  Furthermore, there is no reliable evidence of an increase in disability (aggravation) due to a service connected disease or injury.  The 2016 VA examiner's opinion is uncontroverted competent evidence against such a theory. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Service connection for a disability manifested by chronic pain and insomnia is denied.


REMAND

Additional development is warranted prior to Board review with respect to the remaining claims.  

The Veteran has asserted that service connection is warranted for diagnosed hyperthyroidism and hypertension as these are due to service-connected hepatitis B.  VA regulations provide that VA will assist a veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  

In this case, the Board finds that examination and opinion is warranted as to these matters with regard to secondary service connection under 38 C.F.R. § 3.310 (2016).  A medical opinion was obtained in 2010, but did not address the theory of secondary service connection with regard to now service-connected hepatitis.  

Alternatively, he asserts that the care he received for hepatitis B through VA was careless and negligent, and caused these conditions to develop or worsen.  He argues that he is entitled to VA compensation benefits under 38 U.S.C.A. § 1151 on these grounds.

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151 (West 2014).  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151 (a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1); 38 C.F.R. § 3.361 (2016).

The Veteran has submitted medical literature which he contends is relevant to his theories of entitlement.  Under the circumstances, the Board will remand the 38 U.S.C.A. § 1151 claims for a medical opinion to address whether the Veteran sustained additional disabilities, whether any such disabilities were  caused by VA hospital care, medical or surgical treatment, or examination, and whether the proximate cause of the additional disabilities were: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable  

Additionally, the claim of service connection for a heart disability must be remanded, as a VA examiner in 2010 noted that the Veteran was tachycardic in 1999 at the time he was diagnosed with hyperthyroidism.  This claim is thus intertwined with the claim for hyperthyroidism.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for examination for hyperthyroidism, hypertension and heart disability.  After reviewing the record and noting that such review took place, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hyperthyroidism, hypertension or any current heart disability 1) was incurred in service or is otherwise medically related to service; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected hepatitis B.  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

Then, the examiner should provide a medical opinion as to whether there is a 50 percent or greater probability that the Veteran's VA hyperthyroidism, hypertension or any heart disability found were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical or surgical treatment, or that the proximate cause of additional disability was an event not reasonably foreseeable.  

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached with full discussion of the facts and medical principles involved.  The examiner's attention is invited to the Veteran's assertions and the medical literature he has presented in support of his claims.  

2.  The AOJ should undertake any additional development deemed warranted.

3.  Then, the AOJ should readjudicate the Veteran's claims.  The claims for compensation under 38 U.S.C.A. § 1151 should be adjudicated separate from the service connection claims.  If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


